Justice Marshall,
dissenting.
This is yet another capital case in which defense counsel failed to present any mitigation evidence whatsoever during the sentencing phase of a defendant’s trial. I believe that, except perhaps in the extraordinary case, counsel’s failure even to attempt to give the jury some reason for believing a defendant is not deserving of death denies defendant his Sixth Amendment right to the effective assistance of counsel. And I have yet to see that extraordinary case. I would grant the petition for certiorari and vacate the sentence.